—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered June 29, 1998, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. This *562appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements allegedly made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The Supreme Court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials. The arresting police officer had probable cause to arrest the defendant based upon his observations and subsequent inquiries (see, People v Hollman, 79 NY2d 181; Matter of Darnel B., 248 AD2d 464; People v Rodriguez, 159 AD2d 201; see also, People v Bigelow, 66 NY2d 417; People v Brown, 246 AD2d 603).
The defendant’s remaining contention is without merit. O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.